Exhibit 10.1

 

AMESITE INC.

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is entered into as of the date set forth
on the signature page hereto by and between Amesite Inc. (the “Company”) and the
individual or entity named in the signature page hereto (“Consultant”). The
Company desires to retain Consultant as an independent contractor to perform
consulting services for the Company, and Consultant is willing to perform such
services, on the terms described below. In consideration of the mutual promises
contained herein, the parties agree as follows:

 

1. Services and Compensation. Consultant agrees to perform for the Company the
services described in Exhibit A (the “Services”), and the Company agrees to pay
Consultant the compensation described in Exhibit A in exchange for Consultant’s
performance of the Services.

 

2. Confidentiality.

 

A. Definition. “Confidential Information” means any non-public information that
relates to the actual or anticipated business or research and development of the
Company, including, but not limited to, the Company’s technical data and trade
secrets. Specifically, Confidential Information includes, but is not limited to,
research, product plans and other non-public information regarding Company’s
products, services, and markets, customer lists and customers (including, but
not limited to, those customers of the Company on whom Consultant may call or
with whom Consultant may become acquainted during the term of this Agreement),
software, developments, inventions, processes, formulas, technology, designs,
drawing, engineering, hardware configuration information, marketing, finances or
other business information; provided, however, Confidential Information does not
include information that (i) is known to Consultant at the time of disclosure to
Consultant by the Company as evidenced by written records of Consultant,
(ii) has become publicly known and made generally available through no wrongful
act of Consultant or (iii) has been rightfully received by Consultant from a
third party who is authorized to make such disclosure.

 

B. Nonuse and Nondisclosure. Consultant will not, during or subsequent to the
term of this Agreement, (i) use the Confidential Information for any purpose
whatsoever other than the performance of the Services on behalf of the Company
or (ii) disclose the Confidential Information to any third party. Consultant
agrees that all Confidential Information will remain the sole property of the
Company. Consultant also agrees to take all reasonable precautions to prevent
any unauthorized disclosure of such Confidential Information. Without the
Company’s prior written approval, not to be unreasonably withheld, Consultant
will not directly or indirectly disclose to anyone the existence of this
Agreement or the fact that Consultant has this arrangement with the Company.

 

C. Former Client or Employer Confidential Information. Consultant agrees that
Consultant will not, during the term of this Agreement, improperly use or
disclose any proprietary information or trade secrets of any former or current
employer or client of Consultant or other person or entity with which Consultant
has an agreement or duty to keep in confidence such information acquired by
Consultant, if any. Consultant also agrees that Consultant will not bring onto
the Company’s premises any unpublished document, trade secrets, or proprietary
information belonging to any such employer, person or entity unless consented to
in writing by such employer, person or entity.

 

D. Third Party Confidential Information. Consultant acknowledges that the
Company has received and in the future may receive from third parties
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that, during the term of this
Agreement and thereafter, Consultant owes the Company and such third parties a
duty to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out the Services for the Company consistent
with the Company’s agreement with such third party.

 





 

 

E. Return of Materials. Upon the termination of this Agreement, or upon
Company’s earlier request, Consultant will deliver to the Company all of the
Company’s property, including but not limited to all electronically stored
information and passwords to access such property, or Confidential Information
that Consultant may have in Consultant’s possession or control.

 

F. Immunity From Liability for Certain Confidential Disclosures. Consultant
acknowledges, agrees, and understands that (i) nothing in this Agreement
prohibits Consultant from reporting to any governmental authority or attorney
information concerning suspected violations of law or regulation, provided that
Consultant does so consistent with 18 U.S.C. 1833, and (ii) Consultant may
disclose trade secret information to a government official or to an attorney and
use it in certain court proceedings without fear of prosecution or liability,
provided that Consultant does so consistent with 18 U.S.C. 1833.

 

3. Ownership.

 

A. Assignment. Consultant agrees that all copyrightable material, notes,
records, drawings, designs, inventions, improvements, developments, discoveries
and trade secrets conceived, discovered, developed or reduced to practice by
Consultant during the term of this Agreement, solely or in collaboration with
others, that relate in any manner to any Services to be performed by Consultant
under this Agreement (collectively, “Inventions”), are the sole property of the
Company. All Inventions that Consultant conceives, reduces to practice, develops
or has developed (in whole or in part, either alone or jointly with others)
shall be the sole property of the Company and its assigns to the maximum extent
permitted by law (and to the fullest extent permitted by law shall be deemed
“works made for hire”). Consultant also agrees to irrevocably assign (or cause
to be irrevocably assigned) and hereby irrevocably assigns to the Company all
right, title and interest in all Inventions and any copyrights, patents,
trademarks, trade secrets, mask work rights, moral rights and intellectual
property and other rights (“Intellectual Property Rights”) relating to all
Inventions.

 

B. Further Assurances. Consultant shall take all steps that may be necessary to
assist Company, or its designee, at the Company’s expense, in every proper way
to complete the transfer of and secure the Company’s rights in the Inventions
and Intellectual Property Rights in any and all countries, including by making
the disclosure to the Company of all pertinent information and data with respect
to all Inventions, and executing all applications, specifications, oaths,
assignments and all other instruments that the Company may deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive right,
title and interest in and to all Inventions, and any Intellectual Property
Rights relating to all Inventions. Consultant also agrees that Consultant’s
obligation to execute or cause to be executed any such instrument or papers
shall continue after the termination of this Agreement.

 

C. Pre-Existing Materials. Subject to Section 3A, Consultant agrees that if, in
the course of performing the Services, Consultant incorporates into any
Invention developed under this Agreement any pre-existing invention,
improvement, development, concept, discovery or other proprietary information
owned by Consultant or in which Consultant has an interest, (i) Consultant will
inform Company, in writing before incorporating such invention, improvement,
development, concept, discovery or other proprietary information into any
Invention, and (ii) the Company is hereby granted a nonexclusive, royalty-free,
perpetual, irrevocable, worldwide license to make, have made, modify, use and
sell such item as part of or in connection with such Invention. Consultant will
not incorporate any invention, improvement, development, concept, discovery or
other proprietary information owned by any third party into any Invention
without Company’s prior written permission.

 



2

 

 

D. Attorney-in-Fact. Consultant agrees that, if the Company is unable because of
Consultant’s unavailability, dissolution, mental or physical incapacity, or for
any other reason, to secure Consultant’s signature for the purpose of applying
for or pursuing any application for any United States or foreign patents or mask
work or copyright registrations covering the Inventions assigned to the Company
in Section 3A, then Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Consultant’s agent and
attorney-in-fact, to act for and on Consultant’s behalf to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations with
the same legal force and effect as if executed by Consultant.

 

4. Conflicting Obligations.

 

A. Conflicts. Consultant certifies that Consultant has no outstanding agreement
or obligation that is in conflict with any of the provisions of this Agreement
or that would preclude Consultant from complying with the provisions of this
Agreement. Consultant will not enter into any such conflicting agreement during
the term of this Agreement. Consultant’s violation of this Section 4A will be
considered a material breach under Section 6B.

 

B. Substantially Similar Designs. In view of Consultant’s access to the
Company’s trade secrets and proprietary know-how, Consultant agrees that
Consultant will not, without Company’s prior written approval, design identical
or substantially similar designs as those developed under this Agreement for any
third party during the term of this Agreement and for a period of 12 months
after the termination of this Agreement. Consultant acknowledges that the
obligations in this Section 4 are ancillary to Consultant’s nondisclosure
obligations under Section 2.

 

5. Reports. Consultant also agrees that Consultant will, from time to time
during the term of this Agreement or any extension thereof, keep the Company
advised as to Consultant’s progress in performing the Services under this
Agreement. Consultant further agrees that Consultant will, as requested by the
Company, prepare written reports with respect to such progress. The Company and
Consultant agree that the time required to prepare such written reports will be
considered time devoted to the performance of the Services.

 

6. Term and Termination.

 

A. Term. The term of this Agreement will begin on the date of this Agreement and
will continue until the earlier of (i) final completion of the Services or
(ii) termination as provided in Section 6B.

 

B. Termination. Either party may terminate this Agreement upon 21 days’ prior
written notice of such termination pursuant to Section 11F of this Agreement. In
addition, the Company may terminate this Agreement immediately and without prior
notice if Consultant refuses to or is unable to perform the Services or is in
breach of any material provision of this Agreement. Company may terminate this
Agreement with immediate effectiveness if the background check for Consultant is
not satisfactory.

 

C. Survival. Upon termination of this Agreement, all rights and duties of the
Company and Consultant toward each other shall cease except:

 

(i) The Company will pay, within 30 days after the effective date of
termination, all amounts owing to Consultant for Services completed and accepted
by the Company prior to the termination date and related expenses, if any,
submitted in accordance with the Company’s policies and in accordance with the
provisions of Section 1 of this Agreement; and

 

(ii) Section 2 (Confidentiality), Section 3 (Ownership), Section 4 (Conflicting
Obligations), Section 7 (Independent Contractor; Benefits),
Section 8 (Indemnification), Section 9 (Nonsolicitation) and Section 10
(Arbitration and Equitable Relief) will survive termination of this Agreement.

 



3

 

 

7. Independent Contractor; Benefits.

 

A. Independent Contractor. It is the express intention of the Company and
Consultant that Consultant perform the Services as an independent contractor to
the Company. Consultant represents that Consultant has the qualifications and
ability to perform the Services in a professional manner, without the advice,
control, or supervision of Company. Consultant shall be solely responsible for
the professional performance of the Services, and shall receive no direction or
control from Company. Consultant shall have sole discretion and control of
Consultant’s services and the manner in which performed. Nothing in this
Agreement shall in any way be construed to constitute Consultant as an agent,
employee or representative of the Company, except that Consultant is authorized
to represent the Company with outside financial service providers in order to
perform the Services, and as otherwise authorized by the CEO. Without limiting
the generality of the foregoing, Consultant is not authorized to bind the
Company to any liability or obligation or to represent that Consultant has any
such authority except as described in the foregoing sentence. Consultant agrees
to furnish (or reimburse the Company for) all tools and materials necessary to
accomplish this Agreement and shall incur all expenses associated with
performance, except as expressly provided in Exhibit A. Consultant acknowledges
and agrees that Consultant is obligated to report as income all compensation
received by Consultant pursuant to this Agreement. Consultant agrees to and
acknowledges the obligation to pay all self-employment and other taxes on such
income.

 

B. Benefits. The Company and Consultant agree that Consultant will receive no
Company-sponsored benefits from the Company. If Consultant is reclassified by a
state or federal agency or court as Company’s employee, Consultant will become a
reclassified employee and will receive no benefits from the Company, except
those mandated by state or federal law, even if by the terms of the Company’s
benefit plans or programs of the Company in effect at the time of such
reclassification, Consultant would otherwise be eligible for such benefits.

 

8. Indemnification. Consultant agrees to indemnify and hold harmless the Company
and its directors, officers and employees from and against all taxes, losses,
damages, liabilities, costs and expenses, including attorneys’ fees and other
legal expenses, arising directly or indirectly from or in connection with
(A) any grossly negligent, reckless or intentionally wrongful act of Consultant
or Consultant’s assistants, employees or agents, (B)  any breach by the
Consultant or Consultant’s assistants, employees or agents of any of the
covenants contained in this Agreement, (C) any knowing, willful or reckless
failure of Consultant to perform the Services in accordance with all applicable
laws, rules and regulations, or (D) any violation or claimed violation of a
third party’s rights resulting in whole or in part from the Company’s use of the
work product of Consultant under this Agreement.

 

Indemnification of Consultant by Company. At all times during the term of
Consultant’s service the Company will maintain a policy of executive liability
and corporate securities liability insurance that extends coverage to appointed
officers including Consultant. Company shall indemnify, defend, and hold
harmless Consultant for any claim or liability arising out of the performance of
Consultant’s Services, except those that arise from Consultant’s willful
misconduct or gross negligence, to the fullest extent, and subject to the
limitations, of the General Corporation Law of the State of Delaware. This
provision survives termination or expiration of this Agreement, with Company
continuing to indemnify Consultant.

 



4

 

 

Limitation of Consultant Liability. Company agrees to limit any and all
liability or claim for damages, cost of defense, or expense it seeks against
Consultant to a sum not to exceed the cash compensation actually realized by
Consultant under this Agreement, arising from any breach, error, omission or
negligence by Consultant in the course of performing services under the
Agreement. Notwithstanding anything else herein, in no event will Consultant be
responsible for lost profits, lost revenues, or consequential, incidental or
special damages. This provision survives termination or expiration of this
Agreement, with Company continuing to limit liability.

 

9. Nonsolicitation. From the date of this Agreement until 12 months after the
termination of this Agreement (the “Restricted Period”), Consultant will not,
without the Company’s prior written consent, directly or indirectly, solicit or
encourage any employee or contractor of the Company or its affiliates to
terminate employment with, or cease providing services to, the Company or its
affiliates. During the Restricted Period, Consultant will not, whether for
Consultant’s own account or for the account of any other person, firm,
corporation or other business organization, intentionally interfere with any
person who is or during the period of Consultant’s engagement by the Company was
a partner, supplier, customer or client of the Company or its affiliates.

 

10. Arbitration and Equitable Relief.

 

A. Arbitration. In consideration of Consultant’s rights under this Agreement,
the Company’s promise to arbitrate disputes under this Agreement, and the
receipt of compensation paid to Consultant by the Company, at present and in the
future, Consultant HEREBY WAIVES CONSULTANT’S RIGHT TO A TRIAL BEFORE A JUDGE OR
JURY AND agrees that any and all controversies, claims, or disputes with anyone
(including the Company and any employee, officer, director, shareholder or
benefit plan of the Company in its capacity as such or otherwise), whether
brought on an individual, group, or class basis, arising out of, relating to, or
resulting from Consultant’s performance of the Services under this Agreement or
the termination of this Agreement, including any breach of this Agreement, shall
be subject to binding arbitration under the Rules of the AMERICAN Arbitration
ASSOCIATION.

 

B. Procedure. Consultant agrees that any arbitration will be administered by the
American Arbitration Association (“AAA”), and that the neutral arbitrator will
be selected in a manner consistent with AAA’s National Rules for the Resolution
of Employment Disputes. Consultant agrees that the arbitrator shall have the
power to decide any motions brought by any party to the arbitration, including
motions for summary judgment and/or adjudication, motions to dismiss and
demurrers, and motions for class certification, prior to any arbitration
hearing. Consultant also agrees that the arbitrator shall have the power to
award any remedies available under applicable law, and that the arbitrator shall
award attorneys’ fees and costs to the prevailing party except as prohibited by
law. Consultant understands that the Company will pay for any administrative or
hearing fees charged by the arbitrator or AAA, except that Consultant shall pay
the first $125.00 of any filing fees associated with any arbitration Consultant
initiates. Consultant agrees that the arbitrator shall administer and conduct
any arbitration in a manner consistent with the Rules and that to the extent
that the AAA’s National Rules for the Resolution of Employment Disputes conflict
with the Rules, the Rules shall take precedence. Consultant agrees that the
decision of the arbitrator shall be in writing.

 



5

 

 

C. Remedy. Except as provided by the Rules, LAW, and this Agreement, arbitration
shall be the sole, exclusive and final remedy for any dispute between the
Company and Consultant. Accordingly, except as provided for by the Rules, LAW,
and this Agreement, neither the Company nor Consultant will be permitted to
pursue court action regarding claims that are subject to arbitration.
Notwithstanding, the arbitrator will not have the authority to disregard or
refuse to enforce any lawful Company policy, and the arbitrator shall not order
or require the Company to adopt a policy not otherwise required by law.

 

D. Availability of Injunctive Relief. CONSULTANT agreeS that EITHER THE COMPANY
or consultant may petition a court for provisional relief, including injunctive
relief, as permitted by the Rules, including, but not limited to, where either
THE COMPANY or consultant alleges or claims a violation of this Agreement
between Consultant and the Company or any other agreement regarding trade
secrets, confidential information, OR nonsolicitation. CONSULTANT understandS
that any breach or threatened breach of such an agreement (INCLUDING THIS
AGREEMENT) will cause irreparable injury and that money damages will not provide
an adequate remedy therefor, and both CONSULTANT AND THE COMPANY hereby consent
to the issuance of an injunction.

 

E. Administrative Relief. Consultant understands that this Agreement does not
prohibit Consultant from pursuing an administrative claim with a local, state or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission or the workers’
compensation board. This Agreement does, however, preclude Consultant from
pursuing court action regarding any such claim.

 

11. Miscellaneous.

 

A. Voluntary Nature of Agreement. Consultant acknowledges and agrees that
Consultant is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Consultant further acknowledges
and agrees that Consultant has carefully read this Agreement and that Consultant
has asked any questions needed for Consultant to understand the terms,
consequences and binding effect of this Agreement and fully understands it,
including that Consultant is waiving the right to a jury trial. Finally,
Consultant agrees that Consultant has been provided an opportunity to seek the
advice of an attorney of its choice before signing this Agreement.

 

B. Governing Law. This Agreement shall be governed by the laws of Michigan
without regard to Michigan’s conflicts of law rules.

 

C. Assignability. Except as otherwise provided in this Agreement, Consultant may
not sell, assign or delegate any rights or obligations under this Agreement.

 

D. Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter of this Agreement and supersedes all
prior written and oral agreements between the parties regarding the subject
matter of this Agreement. For avoidance of doubt, this Agreement covers all
prior consulting services provided by Consultant to the Company.

 



6

 

 

E. Headings. Headings are used in this Agreement for reference only and shall
not be considered when interpreting this Agreement.

 

F. Notices. Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
or delivered (i) when delivered personally or by commercial messenger or courier
service, (ii) three business days after mailing if mailed by U.S. registered or
certified mail (return receipt requested), or (iii) when sent by facsimile or
e-mail if sent during normal business hours and on the next business day if sent
after normal business hours, in each case with confirmation of transmission by
the transmitting equipment, to the party at the party’s contact information
written below or at such other address as the party may have previously
specified by like notice.

 

(i)If to the Company, to:

 

Amesite Inc.

205 E. Washington St., Suite B

Ann Arbor, MI 48104

Attention: Chief Executive Officer

 

(ii) If to Consultant, to the address for notice on the signature page to this
Agreement or, if no such address is provided, to the last address of Consultant
provided by Consultant to the Company.

 

G. Attorneys’ Fees. In any arbitration or court action at law or equity that is
brought by one of the parties to this Agreement to enforce or interpret the
provisions of this Agreement, the prevailing party will be entitled to
reasonable attorneys’ fees, in addition to any other relief to which that party
may be entitled.

 

H. Severability. If any provision of this Agreement is found to be illegal or
unenforceable, then it shall be severed, and the other provisions shall remain
effective and enforceable to the greatest extent permitted by law.

 

I. Signatures. This Agreement may be signed in two counterparts, each of which
shall be deemed an original, with the same force and effectiveness as though
executed in a single document. Counterparts may be delivered via facsimile,
electronic mail (including pdf or any electronic signature complying with the
U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

 

[Signature pages follow]

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of November 8, 2018.

 



CONSULTANT   AMESITE INC.           Richard D. DiBartolomeo, CPA                
Sign:          Sign:             Name:     Name: Ann Marie Sastry          
Title:     Title: Chair, President and CEO

 

Address for Notice:

 

6471 Shoreline Drive

 

 

Troy, MI 48085

 

 

E-mail: rickdibart@yahoo.com

 



8

 

 

EXHIBIT A

 

Services and Compensation

 

1. Contact. Consultant’s principal Company contact shall be Ann Marie Sastry,
CEO.

 

2. Services. The Services shall include, but shall not be limited to, the
services normally provided by a Chief Financial Officer (“CFO”), and including
Rick DiBartolomeo serving as CFO of Company commencing upon a date in November,
2018 mutually confirmed in writing by Consultant and Company’s CEO. Consultant
is responsible for directing the fiscal functions of the Company in accordance
with generally accepted accounting principles issued by the Financial Accounting
Standards Board, the Securities and Exchange Commission, and other regulatory
and advisory organizations and in accordance with financial management
techniques and practices appropriate within the industry. Consultant will also
be responsible for directing the filings of 10-K, 10-Q, 8-K, and Forms 3, 4, and
5, among others, and coordinating activities with the Audit Committee and Board
Members. All Services shall be performed by Consultant unless otherwise agreed
with CEO. The Company shall provide Consultant with access to information,
employees, systems as reasonably necessary to enable performance of the
Services.

 

Other Functions of the Consultant include:

 

1. Process implementation for financial management, to include:

 

- treasury plan (ladder of cd’s or other safe investment vehicle); 

 

- proper function of the finance team (internal staff, outside accountants,
audit team)

 

- 100% on time finance meetings and adherence to internal controls, reviewed
weekly

 

2. 100% on time closing of fully reviewed monthly financials

 

3. Completion of audit no later than August 1 in each FY (subject to suitable
staffing by auditors.)

 

4. Cap table monitoring / management with inputs from Legal, reporting on pool
and issuances into weekly financial meetings, and oversight of IR information
including web-based information as developed by a third-party consultant

 

5. Plan, develop, organize, implement, direct and evaluate the Company’s fiscal
function and performance.

 

6. Evaluate and advise on the impact of long range planning, introduction of new
programs/strategies and regulatory action.

 

7. Develop credibility for the finance group by providing timely and accurate
analysis of budgets, financial reports and financial trends in order to assist
the CEO/President, the Board and other senior executives in performing their
responsibilities.

 

8. Enhance and/or develop, implement and enforce policies and procedures of the
organization by way of systems that will improve the overall operation and
effectiveness of the corporation.

 

9. Provide technical financial advice and knowledge to others within the
financial discipline.

 



9

 

 

10. Optimize the handling of bank and deposit relationships and initiate
appropriate strategies to enhance cash position.

 

11. Develop a reliable cash flow projection process and reporting mechanism that
includes minimum cash threshold to meet operating needs.

 

12. Be an advisor from the financial perspective on any contracts into which the
Company may enter.

 

13. Responsible for supervision of controller and all employees or consultants
in the accounting and finance department.

 

3. Compensation.

 

A. The Company will pay Consultant a monthly retainer of $5000.00 per month in
performance of his services

 

B. The Company will reimburse Consultant for all reasonable expenses incurred by
Consultant in performing the Services pursuant to this Agreement, if Consultant
receives written consent from an authorized agent of the Company prior to
incurring such expenses and submits receipts for such expenses to the Company in
accordance with Company policy.

 

C. By the tenth day of each month, Consultant shall submit to the Company a
written invoice for Services and expenses for the previous month, and such
statement shall be subject to the approval of the contact person listed above or
other designated agent of the Company. Payment terms are Net 15 days.

 

10

 

 

This Exhibit A is accepted and agreed as of November , 2018.

 





CONSULTANT   AMESITE INC.           Richard D. DiBartolomeo                
Sign:          Sign:             Name:     Name: Ann Marie Sastry          
Title:     Title: Chair, President and CEO

 



Address for Notice (if different than agreement):

 



 

 

 



 

 



E-mail:

 



11

 

 

 

 

 

